Title: The American Commissioners to the Conde de Aranda, 28 October 1784
From: American Commissioners,Adams, John,Franklin, Benjamin,Jefferson, Thomas
To: Aranda, Pedro Pablo Abarca de Bolea, conde de


        
          Sir
          Passy Octr. 28th. 1784
        
        We have received the Letter you did us the honour to write us on the 27th day of Septr last, and we thank you for your care in

transmitting to your Court, the information of our appointment to treat with it.
        You desire to be informed if one or more of us can repair to Madrid for the purpose of conducting & concluding the negotiation, because that it is the system of your Court in matters between its Crown & another power to treat in one of the two Governments.
        In answer to this inquiry we have the honour to inform you, that the United States in Congress assembled, have thought fit to propose treaties with most of the maritime powers of Europe and for the accomodation of those powers have been willing that their Ministers should attend on this side the Atlantic. We have already communicated to many Courts through their Ministers at this, our residence here, in order to enter into negotiation with such as shall judge convenient to transmit full powers to treat with us. So that, however desirous we might be of showing our respect to the Court of Madrid by repairing thither, it will be difficult for us to leave this place until we shall have finished the business already begun which may take up much time. We therefore hope that considering the peculiarity of the circumstances, the Court of Madrid may find it convenient to make this case an exception to their general rule.
        With great respect we have the honour to be / Your Excellencys / Most obedt & most humble Servants
        
          John AdamsBenj. FranklinThos Jefferson
        
      